Citation Nr: 0837373	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for status-post type 
II right A/C joint separation with degenerative joint 
disease, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975 
and from February 1989 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues and continued the 10 percent disability rating 
for status-post Type II, right A/C joint separation with 
degenerative joint disease.  A notice of disagreement was 
filed in March 2005, a statement of the case was issued in 
March 2007, and a substantive appeal was received in March 
2007.  The veteran testified at a hearing before the RO in 
June 2007.  

The December 2004 rating decision also denied entitlement to 
service connection for right lateral epicondylitis and 
degenerative disc disease of the cervical spine.  The veteran 
perfected an appeal in March 2006 with regard to these 
issues; however, service connection for right lateral 
epicondylitis was subsequently granted by rating decision in 
October 2006.  The issue of service connection for right 
lateral epicondylitis is therefore no longer in appellate 
status.  The veteran also withdrew the appeal for the 
cervical spine issue.  Thus, the cervical spine issue is not 
in appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the October 2004 VA examination, the examiner noted that 
the veteran is receiving Social Security benefits.  It does 
not appear that any Social Security Administration (SSA) 
records have been obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

Furthermore, the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Secure from SSA copies of their 
determination on the veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of increased rating for status-post type 
II right A/C joint separation with 
degenerative joint disease.  The veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
